Name: Commission Regulation (EEC) No 2470/92 of 26 August 1992 amending Regulation (EEC) No 1648/92 increasing to 153 000 tonnes the quantity of barley held by the Belgian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/16 Official Journal of the European Communities 27. 8 . 92 COMMISSION REGULATION (EEC) No 2470/92 of 26 August 1992 amending Regulation (EEC) No 1648/92 increasing to 153 000 tonnes the quantity of barley held by the Belgian intervention agency for which a standing invitation to tender for export has been opened whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1648/92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 53 000 tonnes of barley to be exported to all third countries . 2. The regions in which the 1 53 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1 648/92 Q, as last amended by Regulation (EEC) No 2096/92 (6) opened a standing invitation to tender for the export of 100 000 tonnes of barley held by the Belgian intervention agency ; whereas, in a communication of 20 August 1 992, Belgium informed the Commission of the intention of its intervention agency to increase by 53 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the Belgian intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 53 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1 648/92 must therefore be amended ; Article 2 Annex I to Regulation (EEC) No 1648/92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 288, 18 . 10. 1991 , p. 21 (*) OJ No L 172, 27. 6. 1992, p . 32. ¥) OJ No L 210, 25. 7. 1992, p . 12. 27. 8 . 92 Official Journal of the European Communities No L 246/ 17 ANNEX ANNEX I (tonnes) Place of storage Quantity Racour 22 062 Gives 5 240 Tournai 11 609 Liege 31 245 Ath 9 735 Namur 5 300 Mont-Saint-Guibert 3 670 Braine-le-Comte 1 890 Hamois 2 625 Feluy 943 Diksmuide 3 580 Ambresin 4 050 Ohey 1 009 Meeffe 6 280 Waimes 2 461 Oudenburg 4 500 Brunehaut 9 141 Riemst 2 633 Floreffe 20 241 Landen 2 856 Xhendremael 825 Moen 1 134'